Case 1:18-cr-00627-CCB Document 27 Filed 08/01/19 Page 1of5

 

Sheet 1 - Judement in a Criminal Case with Supervised Release (Rev. 04/2018) ____ Judgment Page 1 of 6
a2! z KT wa 7
United States District Couitict Tor ire ine : i
District of Maryland 2019 UG ~~ PH 3: 06
UNITED STATES OF AMERICA JUDGMENT IN A cRIMINAL: CASE
(For Offenses Committed on or Afier Nid PehBEH El 1587)
BY.
¥v.
Case Number: CCB-1-18-CR-00627200TEPUT y
WILLIAM LAMONT HOLDER
Defendant’s Attorney: Deborah L Boardman, AFPD
Assistant U.S. Attorney: Martin Joseph Clarke
THE DEFENDANT:

pleaded guilty to count_4 of the Indictment
C pleaded nolo contendere to count(s) , which was accepted by the court.

 

© was found guilty on count(s) after a plea of not guilty.
Date Count
Title & Section . Nature of Offense Offense Concluded Number(s}
18:1343 ‘ Wire Fraud 6/14/2017 4

The defendant is adjudged guilty of the offenses listed above and sentenced as provided in pages 2
through _ 6 of this judgment. The sentence is imposed pursuant to the Sentencing Reform Act of 1984 as
modified by U.S. v. Booker, 543 U.S. 220 (2005).

© The defendant has been found not guilty on count(s)
& Counts 1 -3,5,6-10 of the Indictment are dismissed on the motion of the United States.

IT IS FURTHER ORDERED that the defendant shall notify the United States Attorney for this district
within 30 days of any change of name, residence, or mailing address until all fines, restitution, costs, and special
assessments imposed by this judgment are fully paid.

July 31, 2019
Date of Imposition of Judgment

Vi/14

Catherine C. Blake Date
United States District Judge

Name of Court Reporter: Douglas Zweizig

 

 
Case 1:18-cr-00627-CCB Document 27 Filed 08/01/19 Page 2 of 5

Sheet 3 - Judgment in a Criminal! Case with Supervised Release (Rev. 04/2018) Judgment Page 3 of 6
DEFENDANT: William Lamont Holder CASE NUMBER: CCB-i-18-CR-00627-001

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of 3 years.

The defendant shall comply with all of the following conditions:

The defendant shall report to the probation office in the district to which the defendant is released within 72
hours of release from the custody of the Bureau of Prisons.

A. MANDATORY CONDITIONS

1) You must not commit another federal, state or local crime.

2) You must not unlawfully possess a controlled substance.

3) You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
© The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of future substance
abuse. (check if applicable)

4) © You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)

5) You must cooperate in the collection of DNA as directed by the probation officer.

6) (© You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, ef seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7) © You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the

attached page
B. STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1} You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame.

2) After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3) You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

4) You must answer truthfully the questions asked by your probation officer.

5) You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6) You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7) You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8} You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.
Case 1:18-cr-00627-CCB Document 27 Filed 08/01/19 Page 3 of 5

Sheet 4 - Judgment in a Criminal Case with Supervised Release (Rev. 04/2018) Judgment Page 4 of 6
DEFENDANT: William Lamont Holder CASE NUMBER: CCB-1-18-CR-00627-001

9) Ifyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10) You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers). .

11) You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12) If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13) You must follow the instructions of the probation officer related to the conditions of supervision,

C. SUPERVISED RELEASE
ADDITIONAL CONDITIONS

¢ You must participate in a substance abuse treatment program and follow the rules and regulations of that
program. The probation officer will supervise your participation in the program (provider, location,
modality, duration, intensity, etc.).

* You must submit to substance abuse testing to determine if you have used a prohibited substance. You
must not attempt to obstruct or tamper with the testing methods. .

« You must participate in a mental! health treatment program and follow the rules and regulations of that
program. The probation officer, in consultation with the treatment provider, will supervise your
participation in the program (provider, location, modality, duration, intensity, etc.).

e You must participate in a gambling addiction treatment program and follow the rules and regulations of
that program. The probation officer will supervise your participation in the program (provider, location,
modality, duration, intensity, etc.).

e You must not engage in any form of gambling (including, but not limited to, lotteries, online wagering,
sports betting) and you must not enter any casino or other establishment where gambling is the primary
purpose (e.g., horse race tracks, off-track betting establishments).

¢ You must provide the probation officer with access to any requested financial information and authorize
the release of any financial information. The probation office may share financial information with the
U.S. Attorney’s Office.

e You must not incur new credit charges or open additional lines of credit without the approval of the
probation officer.

- @ Pay special assessment and restitution as directed.

U.S. Probation Office Use Only
A USS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this

judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date
Case 1:18-cr-00627-CCB Document 27 Filed 08/01/19 Page 4of5

Sheet 5, Part A - Judgment in a Criminal Case with Supervised Release (Rev. 04/2018) Judgment Page 5 of 6
DEFENDANT: William Lamont Holder CASE NUMBER: CCB-1-18-CR-00627-001

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties. under the schedule of payments on Sheet 5B.

Assessment JVTA Assessment* Fine Restitution

TOTALS $100.00 $ WAIVED $1,500,000.00
CO CVB Processing Fee $30.00 :

[} The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C)
will be entered after such determination.

([ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified

otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(j), all nonfederal
victims must be paid before the United States is paid.

Name of Payee Total Loss* Restitution Ordered Priority or Percentage
Clerk, US District Court $1,506,000.00

101 W. Lombard Street
Baltimore, MD 21201

TOTALS $ $ $1,500,000.00

Restitution amount ordered pursuant to plea agreement

4 The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6
may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

© The court determined that the defendant does not have the ability to pay interest and it is ordered that:
& the interest requirement is waived forthe LJ fine [4 restitution

C the interest requirement forthe (1 fine © _ restitution is modified as foliows:

 

* Justice for Victims of Trafficking Act of 2015, pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses
committed on or after September 13, 1994, but before April 23, 1996.
Case 1:18-cr-00627-CCB Document 27 Filed 08/01/19 Page 5of5

Sheet 6 - Judgment in a Criminal Case with Supervised Release (Rev. 04/2018) Judgment Page 6 of 6
DEFENDANT: William Lamont Holder CASE NUMBER: CCB-1I-18-CR-00627-001

 

SCHEDULE OF PAYMENTS

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.

Payment of the total fine and other criminal monetary penalties shall be due as follows:

A & In full immediately.

B © §$____ immediately, balance due (in accordance with C, D, or E); or

Cc (1 Notlaterthan 5 or

D ( Installmentsto commence __ day(s) after the date of this judgment.

E © In____ installmentsof$__ over a period of _ year(s) to commence when the defendant is placed on supervised release.

The defendant will receive credit for all payments previously made toward any criminal monetary penalties imposed.

Unless the court expressly orders otherwise, if this judgment imposes a period of imprisonment, payment of criminal monetary penalties
shall be due during the period of imprisonment. All criminal monetary penalties, except those payments made through the Bureau of
Prisons Inmate Financial Responsibility Program, are to be made to the Clerk of the Court.

& NO RESTITUTION OR OTHER FINANCIAL PENALTY SHALL BE COLLECTED THROUGH THE INMATE
FINANCIAL RESPONSIBILITY PROGRAM.

If the entire amount of criminal monetary penalties is not paid prior to the commencement of supervision, the balance shall be paid:
C1 in equal monthly instaliments during the term of supervision; or
EJ onanominal payment schedule of $100,00__per month during the term of supervision.

The U.S. probation officer may recommend a modification of the payment schedule depending on the defendant’s financial
circumstances.

Special instructions regarding the payment of criminal monetary penalties:
0 Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

[2 The defendant shall pay the cost of prosecution.
1 The defendant shall pay the following court cost(s):

C1 The defendant shall forfeit the defendant’s interest in the following property to the United States:
